94 F.3d 640
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Jose Luis Mozo SANCHEZ, Defendant, Appellant.
No. 95-2053.
United States Court of Appeals, First Circuit.
Aug. 22, 1996.

Theodore L. Craft on brief for appellant.
Guillermo Gil, United States Attorney, Epifanio Morales-Cruz, Assistant United States Attorney, and Jose A. Quiles Espinosa, Senior Litigation Counsel, on brief for appellee.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
Upon careful review of the briefs and record, it appears that this appeal presents no substantial question.


2
We perceive no plain error in the district court's acceptance of defendant's guilty plea.  The evidence of the overheard phone call does not suggest to us that defendant's right of privacy was violated, that his plea was involuntary, or that the district court was required sua sponte to inquire into the matter.


3
We also perceive no plain error in the sentencing proceedings related to defendant's medical condition.  The district court postponed sentencing pending the necessary medical evaluations, and both sides acknowledged at the sentencing hearing that those evaluations were negative.  We find no basis for resentencing here.


4
Affirmed. See 1st Cir.  Loc. R. 27.1.